IN THE COURT OF APPEALS OF NORTH CAROLINA

                                          2022-NCCOA-905

                                           No. COA22-527

                                    Filed 29 December 2022

     Johnston County, Nos. 18CRS056157-58; 18CRS001857

     STATE OF NORTH CAROLINA

                  v.

     BOBBY LESHAWN BYRD


           Appeal by Defendant from order entered 29 July 2021 by Judge James

     Ammons in Johnston County Superior Court. Heard in the Court of Appeals 16

     November 2022.


           Attorney General Joshua H. Stein, by Special Deputy Attorney General John F.
           Oates, Jr., for the State-Appellee.

           Drew Nelson for Defendant-Appellant.


           COLLINS, Judge.


¶1         Defendant Bobby Leshawn Byrd appeals the trial court’s order denying his

     motion to suppress evidence obtained during the search of his cellphone. Defendant

     argues that probable cause did not support issuing a warrant to search the cellphone.

     We affirm the trial court’s order.

                                      I.     Background

¶2         Defendant was arrested on 7 October 2018 and subsequently indicted for first
                                         STATE V. BYRD

                                        2022-NCCOA-905

                                       Opinion of the Court



     degree burglary, first degree kidnapping, robbery with a dangerous weapon,

     conspiracy to commit those offenses, and having attained violent habitual felon

     status. Prior to trial, Defendant moved to suppress all evidence obtained from the

     search of his cellphone. The motion to suppress came on for hearing on 26 July 2021.

     The trial court heard arguments and considered the search warrant application,

     which included the affidavit of Detective R. L. Ackley.

¶3         The facts as alleged in Ackley’s affidavit tended to show that, on the night of

     13 September 2018, deputies from the Johnston County Sheriff’s Department

     responded to a call regarding a suspicious vehicle and shooting investigation. Upon

     arriving in the area, a deputy was flagged down by Zachary McNeill, who stated that

     he was the victim of a home invasion. McNeill said that two unknown black men

     kicked in the door to his mobile home, fired multiple shots into his home, bound

     McNeill’s hands, covered his face, and hit him in the head with a pistol. After

     approximately one hour had passed, and once McNeill no longer heard the men’s

     voices, McNeill fled out the front door of his home. McNeill reported that the men

     stole an Xbox, cash, clothing, and a distinct red and black Tourister suitcase that had

     been gifted to McNeill by his employer.

¶4         One of McNeill’s neighbors heard gunshots coming from McNeill’s home and

     drove to investigate the disturbance. The neighbor noticed an older-model, dark

     colored Lexus with chrome rims parked near McNeill’s home, and he provided
                                          STATE V. BYRD

                                          2022-NCCOA-905

                                         Opinion of the Court



     deputies with a description of the car and the driver. That same night, in a separate

     incident, Defendant was shot in the leg while at a Comfort Inn and then transported

     to the hospital in an older-model dark Lexus with chrome rims. Ackley was made

     aware of the similarity between the car observed near McNeill’s home and the car

     that transported Defendant to the hospital, and he obtained a photo of the car that

     transported Defendant to the hospital. McNeill’s neighbor reviewed the photo, and

     immediately identified the car as the same one he saw parked near McNeill’s home.

     Ackley seized the car and contacted its registered owner, Latasha Surles. Surles

     consented to a search of her car, a 1998 black Lexus 400 with chrome rims. Law

     enforcement searched the Lexus, and they found a white LG cellphone and a red and

     black Tourister suitcase. Surles was later interviewed by law enforcement, wherein

     she stated that Defendant, who is her cousin, owns a white LG cellphone that was

     missing. She explained that she loaned her Lexus to a man named Elias Sanders on

     the night of the home invasion, but that she did not know what Sanders “used her

     vehicle for or who was with him.”

¶5         Following the parties’ arguments, the trial court entered a written order

     denying Defendant’s motion to suppress. The case came on for trial on 6 October

     2021, and Defendant again moved to reconsider the denial of the motion to suppress.

     The trial court denied Defendant’s motion. The jury found Defendant guilty of first

     degree burglary, first degree kidnapping, robbery with a firearm, and of being a
                                             STATE V. BYRD

                                             2022-NCCOA-905

                                         Opinion of the Court



     violent habitual felon. The trial court sentenced Defendant to the mandatory term of

     life in prison without parole. Defendant gave proper oral notice of appeal in open

     court.

                                       II.     Discussion

¶6            Defendant argues that the trial court improperly denied his motion to suppress

     the evidence collected from the cellphone because the search warrant was not

     supported by probable cause. Specifically, Defendant argues that the affidavit in

     support of the warrant failed to allege sufficient facts to show a nexus between

     Defendant’s cellphone and the home invasion. We disagree.

¶7            This Court reviews a trial court’s denial of a motion to suppress to determine

     “whether the trial court’s findings of fact are supported by the evidence and whether

     the findings of fact support the conclusions of law.” State v. Wiles, 270 N.C. App. 592,

     595, 841 S.E.2d 321, 325 (2020) (citation omitted). Unchallenged findings of fact are

     binding on appeal. State v. Fizovic, 240 N.C. App. 448, 451, 770 S.E.2d 717, 720

     (2015). A trial court is only required to make a finding of fact “when there is a

     material conflict in the evidence,” State v. Bartlett, 368 N.C. 309, 312, 776 S.E.2d 672,

     674 (2015), and this Court may consider such undisputed evidence when determining

     whether the trial court’s conclusions of law are supported. State v. Wiggins, 210 N.C.

     App. 128, 138, 707 S.E.2d 664, 672 (2011). We review the trial court’s conclusions of

     law de novo. Wiles, 270 N.C. App. at 595, 841 S.E.2d at 325.
                                         STATE V. BYRD

                                        2022-NCCOA-905

                                       Opinion of the Court



¶8         The Fourth Amendment provides: “The right of the people to be secure in

     their . . . effects, against unreasonable searches and seizures, shall not be violated,

     and no Warrants shall issue, but upon probable cause, supported by Oath or

     affirmation, and particularly describing the place to be searched, and the persons or

     things to be seized.” U.S. Const. amend. IV. However, “what the Constitution forbids

     is not all searches and seizures, but unreasonable searches and seizures.” State v.

     Ladd, 246 N.C. App. 295, 301, 782 S.E.2d 397, 401 (2016) (quotation marks and

     citations omitted).   “[A] search occurs when the government invades reasonable

     expectations of privacy to obtain information.” State v. Perry, 243 N.C. App. 156, 167,

     776 S.E.2d 528, 536 (2015) (citation omitted). In order to determine whether an

     individual possesses a reasonable expectation of privacy, this Court must consider

     whether (1) “the individual manifested a subjective expectation of privacy” and (2)

     “society is willing to recognize that expectation as reasonable.” Id. (quotation marks

     and citation omitted).

¶9         The Supreme Court of the United States has acknowledged that substantial

     privacy concerns are implicated in the search of a cellphone, holding that law

     enforcement must first obtain a warrant in order to search the contents of a

     cellphone—even when a cellphone is seized in a search incident to a lawful arrest.

     Riley v. California, 573 U.S. 373 (2014); see Ladd, 246 N.C. App. at 302, 782 S.E.2d

     at 402 (holding that officers “must generally secure a warrant before searching a cell
                                           STATE V. BYRD

                                           2022-NCCOA-905

                                          Opinion of the Court



       phone seized incident to arrest” as “serious privacy concerns arise in the context of

       searching digital data”). A valid search warrant must be based on probable cause,

       and our courts examine the totality of the circumstances to determine whether such

       probable cause exists. State v. Worley, 254 N.C. App. 572, 576, 803 S.E.2d 412, 416

       (2017). Probable cause means that our courts “must make a practical, common-sense

       decision based on the totality of the circumstances, whether there is a fair probability

       that evidence will be found in the place to be searched.” Worley, 254 N.C. App. at

       576, 803 S.E.2d at 416 (quotation marks, brackets, and citations omitted). This Court

       has held that affidavits “must establish a nexus between the objects sought and the

       place to be searched.” State v. McCoy, 100 N.C. App. 574, 576, 397 S.E.2d 355, 357

       (1990) (citations omitted).

¶ 10         Here, the trial court made the following relevant, unchallenged findings of fact

       to support the denial of Defendant’s motion to suppress:

                    8. On 13 September 2019, officers responded to a
                    suspicious vehicle complaint on Pine Level Road in
                    Smithfield, North Carolina.
                    9. During the investigation into the suspicious vehicle,
                    Zachary McNeil[l] advised officers of a home invasion.
                    10. Mr. McNeil[l] advised that two unknown black males
                    entered his house, tied him up, ransacked his house, and
                    stole items from his home.
                    11. The stolen items included one thousand dollars, men’s
                    clothing, and a red and black Tourister suitcase.
                    12. An independent witness advised officers that he saw
                                          STATE V. BYRD

                                         2022-NCCOA-905

                                        Opinion of the Court



                    an older modeled, dark in color Lexus with chrome rims
                    leaving the scene of the home invasion.
                    13. Later that morning, a black male was brought to the
                    emergency room of Johnston Memorial Hospital with a
                    gunshot wound. The black male was brought to the
                    hospital in a dark in color Lexus with chrome rims.
                    14. The officers’ investigation led them to a 1998 black
                    Lexus 400 with the license plate number EJT-1456.
                    15. A picture of the Lexus was taken and shown to the
                    witness who saw the car, who identified the car as the car
                    he saw leaving the scene of the home invasion.
                    16. Detective Ackley then seized the car and interviewed
                    the owner.
                    17. The owner of the Lexus provided Detective Ackley
                    consent to search the car.
                    18. While searching the car, Detective Ackley found a
                    white in color LG phone and a red and black Tourister
                    suitcase.
                    ....
                    20. The search warrant affidavit provides considerable
                    information regarding the Affiant’s knowledge of how
                    evidence can be stored and hidden on cell phones.
                    21. The Affiant listed the item to be searched as the LG
                    white in color cell phone found in the 1998 black Lexus.

¶ 11         These unchallenged findings of fact support the trial court’s conclusion of law

       that the search warrant was based on probable cause because these findings show

       that: McNeill reported that he was the victim of a home invasion and that, among

       other things, a distinct red and black Tourister suitcase was stolen from his home; a

       neighbor provided eyewitness testimony that he saw an older-model, dark Lexus with
                                          STATE V. BYRD

                                          2022-NCCOA-905

                                         Opinion of the Court



       chrome rims near McNeill’s home at the time of the invasion; that same neighbor

       later positively identified the 1998 black Lexus 400 with chrome rims as the same

       vehicle that left the scene of the home invasion; Defendant was taken to the hospital

       in a dark in color Lexus with chrome rims; and the white LG cellphone was discovered

       in the Lexus, along with the specific red and black Tourister suitcase that was taken

       from McNeill’s home. These findings show the requisite nexus between Defendant’s

       white LG cellphone and the home invasion. See McCoy, 100 N.C. App. at 576, 397

       S.E.2d at 357.

¶ 12         Moreover, the trial court’s conclusion of law is further supported by the

       undisputed facts established by Surles’ interview with law enforcement. Wiggins,

       210 N.C. App. at 138, 707 S.E.2d at 672. Surles explained that: she was the owner of

       the Lexus; she loaned the car to Elias Sanders during the morning hours of 13

       September 2018; and Defendant was her cousin and the owner of a white LG

       cellphone that was missing as of the time of the interview. After Surles provided

       consent to search the car, law enforcement found both the white LG cellphone and

       the distinct red and black Tourister suitcase in the car. Under the totality of the

       circumstances, these facts show a nexus between Defendant’s white LG cellphone and

       the home invasion. Worley, 254 N.C. App. at 576, 803 S.E.2d at 416; McCoy, 100 N.C.

       App. at 576, 397 S.E.2d at 357.
                                              STATE V. BYRD

                                              2022-NCCOA-905

                                          Opinion of the Court



                                       III.     Conclusion

¶ 13         As the evidence here supports the findings of fact, and the findings of fact

       support the trial court’s conclusion of law that “[t]he search warrant of the seized cell

       phone was based on sufficient probable cause,” we affirm the trial court’s denial of

       Defendant’s motion to suppress. Wiles, 270 N.C. App. at 595, 841 S.E.2d at 325.

             AFFIRMED.

             Judges DIETZ and MURPHY concur.